Exhibit 10.1

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of July 25, 2019 by and among Solid Biosciences Inc., a Delaware corporation
(the “Company”), and the Investors identified on Exhibit A attached hereto (each
an “Investor” and collectively the “Investors”).

RECITALS

A. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Section 4(a)(2) of the 1933 Act (as defined below), and Rule 506
of Regulation D (“Regulation D”) as promulgated by the SEC (as defined below)
under the 1933 Act;

B. The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and subject to the conditions
stated in this Agreement, (A) shares (the “Shares”) of the Company’s Common
Stock, par value $0.001 per share (the “Common Stock”) and/or (B) pre-funded
warrants in the form attached hereto as Exhibit B to purchase Common Stock
(each, a “Pre-Funded Warrant” and collectively, the “Pre-Funded Warrants”); and

C. Contemporaneously with the sale of the Shares and Pre-Funded Warrants, the
parties hereto will execute and deliver a Registration Rights Agreement, in the
form attached hereto as Exhibit C (the “Registration Rights Agreement”),
pursuant to which the Company will agree to provide certain registration rights
in respect of the Shares and the Warrant Shares (as defined below) under the
1933 Act and applicable state securities laws.

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with such Person.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Common Stock” has the meaning set forth in the recitals to this Agreement.



--------------------------------------------------------------------------------

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.

“Company Covered Person” means, with respect to the Company as an “issuer” for
purposes of Rule 506 promulgated under the 1933 Act, any Person listed in the
first paragraph of Rule 506(d)(1).

“Intellectual Property” has the meaning set forth in Section 4.14.

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company.

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Disqualification Event” has the meaning set forth in Section 4.33.

“EDGAR system” has the meaning set forth in Section 4.9.

“Effective Date” has the meaning set forth in Section 7.4(b).

“Environmental Laws” has the meaning set forth in Section 4.15.

“GAAP” has the meaning set forth in Section 4.17.

“Investor Questionnaire” has the meaning set forth in Section 5.8.

“Losses” has the meaning set forth in Section 8.2.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, financial condition or business of the
Company and its subsidiaries taken as a whole, (ii) the legality or
enforceability of any of the Transaction Documents or (iii) the ability of the
Company to perform its obligations under the Transaction Documents, except that
for purposes of Section 6.1(i) of this Agreement, in no event shall a change in
the market price of the Common Stock alone constitute a “Material Adverse
Effect”.

“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound that has been filed or was
required to have been filed as an exhibit to the SEC Filings pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Nasdaq” means the Nasdaq Global Select Market.

 

2



--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Placement Agent” means SVB Leerink LLC.

“Placement Securities” means the Shares and the Pre-Funded Warrants.

“Pre-Funded Warrants” has the meaning set forth in the recitals to this
Agreement.

“Press Release” has the meaning set forth in Section 9.7.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Global Select Market.

“Registration Rights Agreement” has the meaning set forth in the recitals to
this Agreement.

“Regulation D” has the meaning set forth in the recitals to this Agreement.

“Regulatory Authorities” has the meaning set forth in Section 4.30.

“Required Investors” has the meaning set forth in the Registration Rights
Agreement.

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Filings” has the meaning set forth in Section 4.8.

“Securities” means the Placement Securities and the Warrant Shares.

“Shares” has the meaning set forth in the recitals to this Agreement.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by OTC Markets Group Inc. (or any similar organization or agency succeeding to
its functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) or (iii) hereof, then
Trading Day shall mean a Business Day.

 

3



--------------------------------------------------------------------------------

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
American, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market or the OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.

“Transfer Agent” has the meaning set forth in Section 7.4(a).

“Transaction Documents” means this Agreement, the Pre-Funded Warrants and the
Registration Rights Agreement.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Pre-Funded Warrants.

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

2. Purchase and Sale of the Placement Securities. On the Closing Date, upon the
terms and subject to the conditions set forth herein, the Company will issue and
sell, and the Investors will purchase, severally and not jointly, (A) the number
of Shares set forth opposite the name of such Investor under the heading “Number
of Shares to be Purchased” on Exhibit A attached hereto and (B) Pre-Funded
Warrants to purchase the number of Warrant Shares set forth opposite the name of
such Investor under the heading “Number of Warrant Shares Underlying Pre-Funded
Warrant Purchased” on Exhibit A attached hereto, if any. The purchase price per
Share shall be $4.65. The purchase price per Pre-Funded Warrant shall be $4.64.
The Pre-Funded Warrants shall have an exercise price equal to $0.01 per Warrant
Share and shall be exercisable for one share of Common Stock (subject to
adjustment as provided therein).

3. Closing.

3.1. Upon the satisfaction of the conditions set forth in Section 6, the
completion of the purchase and sale of the Placement Securities (the “Closing”)
shall occur remotely via exchange of documents and signatures at a time (the
“Closing Date”) to be agreed to by the Company and the Investors but (i) in no
event earlier than the second Business Day after the date hereof and (ii) in no
event later than the fifth Trading Day after the date hereof, and of which the
Investors will be notified in advance by the Placement Agent.

3.2. On the Closing Date, each Investor shall deliver or cause to be delivered
to the Company, via wire transfer of immediately available funds pursuant to the
wire instructions delivered to such Investor by the Company on or prior to the
Closing Date, an amount equal to the purchase price to be paid by the Investor
for the Placement Securities to be acquired by it as set forth opposite the name
of such Investor under the heading “Aggregate Purchase Price of Placement
Securities” on Exhibit A attached hereto.

 

4



--------------------------------------------------------------------------------

3.3. At or before the Closing, the Company shall deliver or cause to be
delivered to each Investor (A) a number of Shares, registered in the name of the
Investor (or its nominee in accordance with its delivery instructions), equal to
the number of Shares set forth opposite the name of such Investor under the
heading “Number of Shares to be Purchased” on Exhibit A attached hereto and
(B) a Pre-Funded Warrant, registered in the name of the Investor (or its nominee
in accordance with its delivery instructions), to purchase up to the number of
Warrant Shares set forth opposite the name of such Investor under the heading
“Number of Warrant Shares Underlying Pre-Funded Warrant Purchased” on Exhibit A
attached hereto, if any. The Shares shall be delivered via a book-entry record
through the Company’s transfer agent. Unless the Company and an Investor
otherwise mutually agree with respect to such Investor’s Shares, at Closing
settlement shall occur on a “delivery versus payment” basis.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that, except (a) as described in the Company’s SEC
Filings (as defined below) and (b) as set forth on the disclosure schedule
delivered herewith (which is arranged in numbered and lettered sections
corresponding to the numbered and lettered sections contained in this Section 4)
(the “Disclosure Schedule”), each of which qualify these representations and
warranties in their entirety:

4.1. Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and to own or lease its
properties. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and would not
reasonably be expected to have a Material Adverse Effect. The Company’s
subsidiaries are set forth on Exhibit 21.1 to its most recent Annual Report on
Form 10-K, and the Company owns 100% of the outstanding equity of all such
subsidiaries. The Company’s subsidiaries are duly organized, validly existing
and in good standing under the laws of their jurisdiction of incorporation and
have all requisite power and authority to carry on their business as now
conducted and to own or lease their properties. The Company’s subsidiaries are
duly qualified to do business as foreign corporations and are in good standing
in each jurisdiction in which the conduct of their business or their ownership
or leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not had and would not reasonably be expected to have a
Material Adverse Effect.

4.2. Authorization. The Company has the requisite corporate power and authority
and has taken all requisite corporate action necessary for, and no further
action on the part of the Company, its officers, directors and stockholders is
necessary for, (i) the authorization, execution and delivery of the Transaction
Documents, (ii) the authorization of the performance of all obligations of the
Company hereunder or thereunder, and (iii) the authorization, issuance (or
reservation for issuance) and delivery of the Placement Securities. The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and to general equitable principles.

 

5



--------------------------------------------------------------------------------

4.3. Capitalization. The Company is authorized under its Certificate of
Incorporation to issue 300,000,000 shares of Common Stock. The Company’s
disclosure of its issued and outstanding capital stock in its most recent SEC
Filing containing such disclosure was accurate in all material respects as of
the date indicated in such SEC Filing. All of the issued and outstanding shares
of the Company’s capital stock have been duly authorized and validly issued and
are fully paid and nonassessable; none of such shares were issued in violation
of any preemptive rights; and such shares were issued in compliance in all
material respects with applicable state and federal securities law and any
rights of third parties. No Person is entitled to preemptive or similar
statutory or contractual rights with respect to the issuance by the Company of
any securities of the Company, including, without limitation, the Placement
Securities. Except for stock options approved pursuant to Company stock-based
compensation plans described in the SEC Filings, there are no outstanding
warrants, options, convertible securities or other rights, agreements or
arrangements of any character under which the Company is or may be obligated to
issue any equity securities of any kind, except as contemplated by this
Agreement. There are no voting agreements, buy-sell agreements, option or right
of first purchase agreements or other similar agreements among the Company and
any of the securityholders of the Company relating to the securities of the
Company held by them. Except as provided in the Registration Rights Agreement,
and except as provided in that certain Amended and Restated Registration Rights
Agreement, dated as of March 29, 2017, by and among the Company and certain
investors signatory thereto, no Person has the right to require the Company to
register any securities of the Company under the 1933 Act, whether on a demand
basis or in connection with the registration of securities of the Company for
its own account or for the account of any other Person.

The issuance and sale of the Placement Securities hereunder will not obligate
the Company to issue shares of Common Stock or other securities to any other
Person (other than the Investors) and will not result in the adjustment of the
exercise, conversion, exchange or reset price of any outstanding security.

The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

4.4. Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws. The Warrant Shares have been duly and validly
authorized and reserved for issuance and, upon exercise of the Pre-Funded
Warrants in accordance with their terms, including the payment of any exercise
price therefor, will be validly issued, fully paid and nonassessable and will be
free and clear of all encumbrances and restrictions (other than those created by
the Investors), except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.

 

6



--------------------------------------------------------------------------------

4.5. Consents. Subject to the accuracy of the representations and warranties of
each Investor set forth in Section 5 hereof, the execution, delivery and
performance by the Company of the Transaction Documents and the offer, issuance
and sale of the Placement Securities require no consent of, action by or in
respect of, or filing with, any Person, governmental body, agency, or official
other than (a) filings that have been made pursuant to applicable state
securities laws, (b) post-sale filings pursuant to applicable state and federal
securities laws, (c) filings pursuant to the rules and regulations of Nasdaq and
(d) filing of the registration statement required to be filed by the
Registration Rights Agreement, each of which the Company has filed or undertakes
to file within the applicable time. Subject to the accuracy of the
representations and warranties of each Investor set forth in Section 5 hereof,
the Company has taken all action necessary to exempt (i) the issuance and sale
of the Placement Securities and (ii) the other transactions contemplated by the
Transaction Documents from the provisions of any stockholder rights plan or
other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties is subject that is or could reasonably be
expected to become applicable to the Investors as a result of the transactions
contemplated hereby, including without limitation, the issuance of the Placement
Securities and the ownership, disposition or voting of the Shares or the Warrant
Shares by the Investors or the exercise of any right granted to the Investors
pursuant to this Agreement or the other Transaction Documents.

4.6. Use of Proceeds. The net proceeds of the sale of the Placement Securities
hereunder shall be used by the Company for working capital and general corporate
purposes.

4.7. No Material Adverse Change. Since March 31, 2019, except as identified and
described in the SEC Filings filed at least one Trading Day prior to the date
hereof, there has not been:

(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Quarterly Report on Form 10-Q for the quarter ended
March 31, 2019, except for changes in the ordinary course of business which have
not had and would not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate;

(ii) any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;

(iii) any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company;

(iv) any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;

(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
which is not material to the assets, properties, financial condition, operating
results or business of the Company (as such business is presently conducted);

 

7



--------------------------------------------------------------------------------

(vi) any change or amendment to the Company’s Certificate of Incorporation or
Bylaws, or material change to any material contract or arrangement by which the
Company is bound or to which any of its assets or properties is subject;

(vii) any material labor difficulties or, to the Company’s Knowledge, labor
union organizing activities with respect to employees of the Company;

(viii) any material transaction entered into by the Company other than in the
ordinary course of business;

(ix) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company; or

(x) any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.

4.8. SEC Filings. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
1933 Act and the 1934 Act, including pursuant to Section 13(a) or 15(d) thereof,
for the one year period preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (collectively,
the “SEC Filings”). At the time of filing thereof, the SEC Filings complied in
all material respects with the requirements of the 1933 Act or the 1934 Act, as
applicable, and the rules and regulations of the SEC thereunder.

4.9. No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Placement Securities in accordance with the provisions thereof will
not, except (solely in the case of clauses (i)(b) and (ii)) for such violations,
conflicts or defaults as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, (i) conflict with or result in
a breach or violation of (a) any of the terms and provisions of, or constitute a
default under, the Company’s Certificate of Incorporation or the Company’s
Bylaws, both as in effect on the date hereof (true and complete copies of which
have been made available to the Investors through the Electronic Data Gathering,
Analysis, and Retrieval system (the “EDGAR system”)), or (b) assuming the
accuracy of the representations and warranties in Section 5, any applicable
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company or its
subsidiaries, or any of their assets or properties, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance
or other adverse claim upon any of the properties or assets of the Company or
its subsidiaries or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract. This Section does not relate to matters with respect to
tax status, which are the subject of Section 4.10, employee relations and labor
matters, which are the subject of Section 4.13, or environmental laws, which are
the subject of Section 4.15.

 

8



--------------------------------------------------------------------------------

4.10. Tax Matters. The Company and its subsidiaries have timely prepared and
filed all material tax returns required to have been filed by them with all
appropriate governmental agencies and timely paid all material taxes shown
thereon or otherwise owed by them. There are no material unpaid assessments
against the Company nor, to the Company’s Knowledge, any audits by any federal,
state or local taxing authority. All material taxes that the Company is required
to withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due. There are no tax
liens pending or, to the Company’s Knowledge, threatened against the Company or
any of its assets or property. With the exception of agreements or other
arrangements that are not primarily related to taxes entered into in the
ordinary course of business, there are no outstanding tax sharing agreements or
other such arrangements between the Company and any other corporation or entity
(other than a subsidiary of the Company).

4.11. Title to Properties. The Company and its subsidiaries have good and
marketable title to all real properties and all other properties and assets
owned by them, in each case free from liens, encumbrances and defects, except
such as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect; and the Company and its subsidiaries hold any
leased real or personal property under valid and enforceable leases with no
exceptions, except such as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

4.12. Certificates, Authorities and Permits. The Company possesses adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it, except where
failure to so possess would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. The Company has not received
any written notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that would reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate, on the
Company.

4.13. Labor Matters.

(a) The Company is not party to or bound by any collective bargaining agreements
or other agreements with labor organizations. To the Company’s Knowledge, the
Company has not violated in any material respect any laws, regulations, orders
or contract terms affecting the collective bargaining rights of employees or
labor organizations, or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

(b) No material labor dispute with the employees of the Company, or with the
employees of any principal supplier, manufacturer, customer or contractor of the
Company, exists or, to the Company’s Knowledge, is threatened or imminent.

4.14. Intellectual Property. The Company and its subsidiaries own, possess,
license or have other rights to use, all patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, technology, know-how and other intellectual
property (collectively, the “Intellectual Property”) necessary for the conduct
of the Company’s business in all material respects as now conducted or as
proposed in the SEC Filings to be conducted; and (a) there are no rights of
third parties to any such Intellectual Property, including no liens, security
interests or other encumbrances; (b) to

 

9



--------------------------------------------------------------------------------

the Company’s Knowledge, there is no material infringement by third parties of
any such Intellectual Property; (c) there is no pending or, to the Company’s
Knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s rights in or to any such Intellectual Property; (d) such
Intellectual Property that is described in the SEC Filings has not been adjudged
by a court of competent jurisdiction invalid or unenforceable, in whole or in
part; (e) there is no pending or, to the Company’s Knowledge, threatened action,
suit, proceeding or claim by others challenging the validity or scope of any
such Intellectual Property that is owned or licensed by the Company, including
interferences, oppositions, reexaminations or government proceedings; (f) there
is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others that the Company infringes, misappropriates, or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others; and (g) to the Company’s Knowledge, each founder
and key employee of the Company and each Company employee involved with the
development of Intellectual Property has entered into an invention assignment
agreement with the Company.

4.15. Environmental Matters. The Company is not in violation of any statute,
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), has not released any hazardous substances
regulated by Environmental Law onto any real property that it owns or operates
and has not received any written notice or claim it is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, which violation,
release, notice, claim, or liability would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, and to the Company’s
Knowledge, there is no pending or threatened investigation that would reasonably
be expected to lead to such a claim.

4.16. Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
its subsidiaries are or may reasonably be expected to become a party or to which
any property of the Company or its subsidiaries are or may reasonably be
expected to become the subject that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

4.17. Financial Statements. The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the consolidated financial position of the
Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, subject in the case of unaudited financial
statements to normal, immaterial year-end audit adjustments, and such
consolidated financial statements have been prepared in conformity with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”) (except as may be disclosed therein or in
the notes thereto, and except that the unaudited financial statements may not
contain all footnotes required by GAAP, and, in the case of quarterly financial
statements, except as permitted by Form 10-Q under the 1934 Act). Except as set
forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof, the Company has not incurred any liabilities,
contingent or otherwise, except those incurred in the ordinary course of
business, consistent (as to amount and nature) with past practices since the
date of such financial statements, none of which, individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect.

 

10



--------------------------------------------------------------------------------

4.18. Insurance Coverage. The Company maintains in full force and effect
insurance coverage that is customary for comparably situated companies for the
business being conducted and properties owned or leased by the Company, and the
Company reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure.

4.19. Compliance with Nasdaq Continued Listing Requirements. The Company is in
compliance with applicable Nasdaq continued listing requirements. There are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Common Stock on Nasdaq and the
Company has not received any notice of, nor to the Company’s Knowledge is there
any reasonable basis for, the delisting of the Common Stock from Nasdaq.

4.20. Brokers and Finders. Other than the Placement Agent, no Person will have,
as a result of the transactions contemplated by the Transaction Documents, any
valid right, interest or claim against or upon the Company or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company. No Investor shall
have any obligation with respect to any fees, or with respect to any claims made
by or on behalf of other Persons for fees, in each case of the type contemplated
by this Section 4.20 that may be due in connection with the transactions
contemplated by this Agreement or the Transaction Documents.

4.21. No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Placement Securities.

4.22. No Integrated Offering. Neither the Company nor its subsidiaries nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any Company security or solicited any offers to buy any Company
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) and Regulation D for the exemption from registration
for the transactions contemplated hereby or would require registration of the
Placement Securities under the 1933 Act.

4.23. Private Placement. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, the offer and sale of the
Placement Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the 1933 Act. The issuance and sale of the
Placement Securities does not contravene the rules and regulations of Nasdaq.

 

11



--------------------------------------------------------------------------------

4.24. Questionable Payments. Neither the Company nor its subsidiaries nor, to
the Company’s Knowledge, any of their current or former directors, officers,
employees, agents or other Persons acting on behalf of the Company or its
subsidiaries, has on behalf of the Company or its subsidiaries in connection
with their business: (a) used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payments to any governmental officials
or employees from corporate funds; (c) established or maintained any unlawful or
unrecorded fund of corporate monies or other assets which is in violation of
law; (d) made any false or fictitious entries on the books and records of the
Company; or (e) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of any nature.

4.25. Transactions with Affiliates. None of the executive officers or directors
of the Company and, to the Company’s Knowledge, none of the employees of the
Company is presently a party to any transaction with the Company (other than as
holders of stock options, warrants and/or restricted stock, and for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the Company’s
Knowledge, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

4.26. Internal Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-15 and 15d-15 under the 1934
Act), which are designed to ensure that material information relating to the
Company, including its subsidiaries, is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities. Except as set forth on the Disclosure Schedule, since the end of the
Company’s most recent audited fiscal year, there have been no material
weaknesses in the Company’s internal control over financial reporting (whether
or not remediated) and no change in the Company’s internal control over
financial reporting that has materially affected, or would reasonably be
expected to materially affect, the Company’s internal control over financial
reporting. Except as set forth on the Disclosure Schedule, the Company is not
aware of any change in its internal controls over financial reporting that has
occurred during its most recent fiscal quarter that has materially affected, or
would reasonably be expected to materially affect, the Company’s internal
control over financial reporting.

4.27. Disclosures. Neither the Company nor any Person acting on its behalf has
provided the Investors or their agents or counsel with any information that
constitutes or would reasonably be expected to constitute material nonpublic
information concerning the Company or its subsidiaries, other than (A) with
respect to the transactions contemplated hereby, which will be disclosed in the
Press Release (as defined below) and (B) as set forth on the Disclosure
Schedule. The SEC Filings do not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading. The Company understands and confirms that the Investors will rely on
the foregoing representations in effecting transactions in securities of the
Company.

4.28. Required Filings. Except for the transactions contemplated by this
Agreement, including the acquisition of the Placement Securities contemplated
hereby, no event or circumstance has occurred or information exists with respect
to the Company or its business, properties, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed (assuming for this purpose that the SEC Filings are being incorporated
by reference into an effective registration statement filed by the Company under
the 1933 Act).

 

12



--------------------------------------------------------------------------------

4.29. Investment Company. The Company is not required to be registered as, and
immediately following the Closing will not be required to register as, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

4.30. Tests and Preclinical and Clinical Trials. (i) The preclinical studies and
clinical trials conducted by or, to the Company’s Knowledge, on behalf of or
sponsored by the Company or its subsidiaries, or in which the Company or its
subsidiaries have participated, that are described in the SEC Filings, or the
results of which are referred to in the SEC Filings, as applicable, were, and if
still pending are, being conducted in all material respects in accordance with
standard medical and scientific research standards and procedures for products
or product candidates comparable to those being developed by the Company and all
applicable statutes and all applicable rules and regulations of the U.S. Food
and Drug Administration and comparable regulatory agencies outside of the United
States to which they are subject, including the European Medicines Agency
(collectively, the “Regulatory Authorities”) and Good Clinical Practice and Good
Laboratory Practice requirements; (ii) the descriptions in the SEC Filings of
the results of such studies and trials are accurate and complete descriptions in
all material respects and fairly present the data derived therefrom; (iii) to
the Company’s Knowledge, there are no other studies or trials not described in
the SEC Filings, the results of which the Company believes are inconsistent with
or reasonably call into question the results described or referred to in the SEC
Filings; (iv) the Company and its subsidiaries have operated at all times and
are currently in compliance with all applicable statutes, rules and regulations
of the Regulatory Authorities, except where such non-compliance would not,
individually or in the aggregate, have a Material Adverse Effect; and
(v) neither the Company nor any of its subsidiaries have received any written
notices, correspondence or other communications from the Regulatory Authorities
or any other governmental agency requiring or threatening the termination,
material modification or suspension of any preclinical studies or clinical
trials that are described in the SEC Filings or the results of which are
referred to in the SEC Filings, other than ordinary course communications with
respect to modifications in connection with the design and implementation of
such studies or trials, and, to the Company’s Knowledge, there are no reasonable
grounds for the same.

4.31. Manipulation of Price. The Company has not taken, and, to the Company’s
Knowledge, no Person acting on its behalf has taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.

4.32. Anti-Bribery and Anti-Money Laundering Laws. Each of the Company, its
subsidiaries and any of their respective officers, directors, supervisors,
managers, agents, or employees are and have at all times been in compliance with
and its participation in the offering will not violate: (A) anti-bribery laws,
including but not limited to, any applicable law, rule, or regulation of any
locality, including but not limited to any law, rule, or regulation promulgated
to implement the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, signed December 17, 1997,
including the U.S. Foreign Corrupt Practices Act of 1977, as amended, the U.K.
Bribery Act 2010, or any other law, rule or

 

13



--------------------------------------------------------------------------------

regulation of similar purposes and scope or (B) anti-money laundering laws,
including, but not limited to, applicable federal, state, international, foreign
or other laws, regulations or government guidance regarding anti-money
laundering, including, without limitation, Title 18 US. Code sections 1956 and
1957, the Patriot Act, the Bank Secrecy Act, and international anti-money
laundering principles or procedures by an intergovernmental group or
organization, such as the Financial Action Task Force on Money Laundering, of
which the United States is a member and with which designation the United States
representative to the group or organization continues to concur, all as amended,
and any Executive order, directive, or regulation pursuant to the authority of
any of the foregoing, or any orders or licenses issued thereunder.

4.33. No Bad Actors. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the 1933 Act (a “Disqualification Event”) is applicable
to the Company or, to the Company’s Knowledge, any Company Covered Person,
except (i) for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3) is applicable and (ii) no such representation is made with respect to the
Placement Agent, or any of their respective general partners, managing members,
directors, executive officers or other officers.

4.34. No Additional Agreements. The Company has no other agreements or
understandings (including, without limitation, side letters) with any Investor
to purchase Placement Securities on terms more favorable to such Investor than
as set forth herein.

4.35. Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

5. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company that:

5.1. Organization and Existence. Such Investor is a duly incorporated or
organized and validly existing corporation, limited partnership, limited
liability company or other legal entity, has all requisite corporate,
partnership or limited liability company power and authority to enter into and
consummate the transactions contemplated by the Transaction Documents and to
carry out its obligations hereunder and thereunder, and to invest in the
Securities pursuant to this Agreement, and is in good standing under the laws of
the jurisdiction of its incorporation or organization.

5.2. Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and each has been duly executed and when delivered will constitute
the valid and legally binding obligation of such Investor, enforceable against
such Investor in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally, and
general principles of equity.

 

14



--------------------------------------------------------------------------------

5.3. Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, for the purpose of investment and not with a view to the
resale or distribution of any part thereof in violation of the 1933 Act, and
such Investor has no present intention of selling, granting any participation
in, or otherwise distributing the same in violation of the 1933 Act without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. The Placement Securities are being purchased
by such Investor in the ordinary course of its business. Nothing contained
herein shall be deemed a representation or warranty by such Investor to hold the
Securities for any period of time. Such Investor is not a broker-dealer
registered with the SEC under the 1934 Act or an entity engaged in a business
that would require it to be so registered.

5.4. Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.5. Disclosure of Information. Such Investor has had an opportunity to receive,
review and understand all information related to the Company requested by it and
to ask questions of and receive answers from the Company regarding the Company,
its business and the terms and conditions of the offering of the Securities, and
has conducted and completed its own independent due diligence. Such Investor
acknowledges that copies of the SEC Filings are available on the EDGAR system.
Based on the information such Investor has deemed appropriate, and without
reliance upon the Placement Agent, it has independently made its own analysis
and decision to enter into the Transaction Documents. Such Investor is relying
exclusively on its own investment analysis and due diligence (including
professional advice it deems appropriate) with respect to the execution,
delivery and performance of the Transaction Documents, the Securities and the
business, condition (financial and otherwise), management, operations,
properties and prospects of the Company, including but not limited to all
business, legal, regulatory, accounting, credit and tax matters. Such Investor
has not relied on any information or advice furnished by or on behalf of the
Placement Agent in connection with the transactions contemplated hereby. Neither
such inquiries nor any other due diligence investigation conducted by such
Investor shall modify, limit or otherwise affect such Investor’s right to rely
on the Company’s representations and warranties contained in this Agreement.

5.6. Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

5.7. Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:

(a) “These securities represented hereby [and the securities issuable upon
exercise of these securities] have not been registered with the Securities and
Exchange Commission or the securities commission of any state in reliance upon
an exemption from registration under the Securities Act of 1933, as amended,
and, accordingly, may not be transferred unless (i) such securities have been
registered for sale pursuant to the Securities Act of 1933, as amended,
(ii) such securities may be sold pursuant to Rule 144, (iii) the Company has

 

15



--------------------------------------------------------------------------------

received an opinion of counsel reasonably satisfactory to it that such transfer
may lawfully be made without registration under the Securities Act of 1933, as
amended, or (iv) the securities are transferred without consideration to an
affiliate of such holder or a custodial nominee (which for the avoidance of
doubt shall require neither consent nor the delivery of an opinion).”

(b) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.

5.8. Accredited Investor. Such Investor is (a) an “accredited investor” within
the meaning of Rule 501(a) of Regulation D. Such Investor has executed and
delivered to the Company a questionnaire in substantially the form attached
hereto as Exhibit D (the “Investor Questionnaire”), which such Investor
represents and warrants is true, correct and complete. Such investor is a
sophisticated institutional investor with sufficient knowledge and experience in
investing in private equity transactions to properly evaluate the risks and
merits of its purchase of the Securities. Such Investor has determined based on
its own independent review and such professional advice as it deems appropriate
that its purchase of the Securities and participation in the transactions
contemplated by the Transaction Documents (i) are fully consistent with its
financial needs, objectives and condition, (ii) comply and are fully consistent
with all investment policies, guidelines and other restrictions applicable to
such Investor, (iii) have been duly authorized and approved by all necessary
action, (iv) do not and will not violate or constitute a default under such
Investor’s charter, bylaws or other constituent document or under any law, rule,
regulation, agreement or other obligation by which such Investor is bound and
(v) are a fit, proper and suitable investment for such Investor, notwithstanding
the substantial risks inherent in investing in or holding the Securities.

5.9. Placement Agent. Such Investor hereby acknowledges and agrees that (a) the
Placement Agent is acting solely as placement agent in connection with the
execution, delivery and performance of the Transaction Documents and is not
acting as an underwriter or in any other capacity and is not and shall not be
construed as a fiduciary for such Investor, the Company or any other person or
entity in connection with the execution, delivery and performance of the
Transaction Documents, (b) the Placement Agent has not made and will not make
any representation or warranty, whether express or implied, of any kind or
character, and has not provided any advice or recommendation in connection with
the execution, delivery and performance of the Transaction Documents, (c) the
Placement Agent will not have any responsibility with respect to (i) any
representations, warranties or agreements made by any person or entity under or
in connection with the execution, delivery and performance of the Transaction
Documents, or the execution, legality, validity or enforceability (with respect
to any person) thereof, or (ii) the business, affairs, financial condition,
operations, properties or prospects of, or any other matter concerning the
Company, and (d) the Placement Agent will not have any liability or obligation
(including without limitation, for or with respect to any losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
or disbursements incurred by such Investor, the Company or any other person or
entity), whether in contract, tort or otherwise, to such Investor, or to any
person claiming through it, in respect of the execution, delivery and
performance of the Transaction Documents.

 

16



--------------------------------------------------------------------------------

5.10. No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any general or public solicitation or general
advertising, or publicly disseminated advertisements or sales literature,
including (a) any advertisement, article, notice or other communication
published in any newspaper, magazine, website, or similar media, or broadcast
over television or radio, or (b) any seminar or meeting to which such Investor
was invited by any of the foregoing means of communications.

5.11. Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Investor.

5.12. Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, such Investor has not, nor
has any Person acting on behalf of or pursuant to any understanding with such
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Investor was first contacted by the Company, the Placement
Agent or any other Person regarding the transactions contemplated hereby and
ending immediately prior to the date hereof. Notwithstanding the foregoing, in
the case of an Investor that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Investor’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement. Other than to
other Persons party to this Agreement and other than to such Person’s outside
attorney, accountant, auditor or investment advisor only to the extent necessary
to permit evaluation of the investment, and the performance of the necessary or
required tax, accounting, financial, legal, or administrative tasks and services
and other than as may be required by law, such Investor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

5.13. No Government Recommendation or Approval. Such Investor understands that
no United States federal or state agency, or similar agency of any other
country, has reviewed, approved, passed upon, or made any recommendation or
endorsement of the Company or the purchase of the Securities.

5.14. No Intent to Effect a Change of Control. Such Investor has no present
intent to effect a “change of control” of the Company as such term is understood
under the rules promulgated pursuant to Section 13(d) of the 1934 Act.

5.15. Residency. Such Investor’s office in which its investment decision with
respect to the Securities was made is located at the address immediately below
such Investor’s name on its signature page hereto.

 

17



--------------------------------------------------------------------------------

5.16. No Conflicts. The execution, delivery and performance by such Investor of
the Transaction Documents and the consummation by such Investor of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of such Investor or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Investor, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Investor to perform its
obligations hereunder.

6. Conditions to Closing.

6.1. Conditions to the Investors’ Obligations. The obligation of each Investor
to purchase Placement Securities at the Closing is subject to the fulfillment to
such Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):

(a) The representations and warranties made by the Company in Section 4 hereof
shall be true and correct in all material respects as of the date hereof and as
of the Closing Date, as though made on and as of such date, except to the extent
any such representation or warranty expressly speaks as of an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects as of such earlier date. The Company shall have performed in
all material respects all obligations and covenants herein required to be
performed by it on or prior to the Closing Date.

(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for the consummation of the purchase and
sale of the Placement Securities and the consummation of the other transactions
contemplated by the Transaction Documents, all of which shall be in full force
and effect.

(c) The Company shall have executed and delivered the Registration Rights
Agreement.

(d) The Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Shares and the Warrant Shares.

(e) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(f) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (d), (e) and (j) of this Section 6.1.

 

18



--------------------------------------------------------------------------------

(g) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement, the other Transaction Documents and
the issuance of the Placement Securities, certifying the current versions of the
Certificate of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.

(h) The Investors shall have received an opinion from Wilmer Cutler Pickering
Hale and Dorr LLP, the Company’s counsel, dated as of the Closing Date, in form
and substance reasonably acceptable to the Investors and addressing such legal
matters as the Investors may reasonably request.

(i) There shall have been no Material Adverse Effect with respect to the Company
since the date hereof.

(j) No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.

6.2. Conditions to Obligations of the Company. The Company’s obligation to sell
and issue Placement Securities at the Closing is subject to the fulfillment to
the satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

(a) The representations and warranties made by the Investors in Section 5 hereof
shall be true and correct as of the date hereof, and shall be true and correct
as of the Closing Date with the same force and effect as if they had been made
on and as of such date. The Investors shall have performed in all material
respects all obligations and covenants herein required to be performed by them
on or prior to the Closing Date.

(b) The Investors shall have executed and delivered the Registration Rights
Agreement and each Investor Questionnaire.

(c) Any Investor purchasing Placement Securities at the Closing shall have paid
in full its purchase price to the Company.

6.3. Termination of Obligations to Effect Closing; Effects.

(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing shall terminate as follows:

(i) Upon the mutual written consent of the Company and Investors that agreed to
purchase a majority of the Placement Securities to be issued and sold pursuant
to this Agreement;

(ii) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

 

19



--------------------------------------------------------------------------------

(iii) By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor; or

(iv) By either the Company or any Investor (with respect to itself only) if the
Closing has not occurred on or prior to the fifth Trading Day following the date
of this Agreement;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

(b) In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall be given to the other Investors by the Company and the other
Investors shall have the right to terminate their obligations to effect the
Closing upon written notice to the Company and the other Investors. Nothing in
this Section 6.3 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

7. Covenants and Agreements of the Company.

7.1. No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents.

7.2. Nasdaq Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on Nasdaq and, in
accordance therewith, will use commercially reasonable efforts to comply in all
material respects with the Company’s reporting, filing and other obligations
under the bylaws or rules of such market or exchange, as applicable.

7.3. Termination of Covenants. The provisions of Sections 7.1 and 7.2 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

7.4. Removal of Legends.

(a) In connection with any sale, assignment, transfer or other disposition of
the Shares or Warrant Shares by an Investor pursuant to Rule 144 or pursuant to
any other exemption under the 1933 Act such that the purchaser acquires freely
tradable shares and upon compliance by the Investor with the requirements of
this Agreement, if requested by the Investor, the Company shall request the
transfer agent for the Common Stock (the “Transfer Agent”) to

 

20



--------------------------------------------------------------------------------

remove any restrictive legends related to the book entry account holding such
Shares or Warrant Shares and make a new, unlegended entry for such book entry
shares sold or disposed of without restrictive legends within three (3) Trading
Days of any such request therefor from such Investor, provided that the Company
has timely received from the Investor customary representations and other
documentation reasonably acceptable to the Company in connection therewith.

(b) Subject to receipt from the Investor by the Company and the Transfer Agent
of customary representations and other documentation reasonably acceptable to
the Company and the Transfer Agent in connection therewith, upon the earliest of
such time as the Shares or Warrant Shares (i) have been sold or transferred
pursuant to an effective registration statement, (ii) have been sold pursuant to
Rule 144, or (iii) are eligible for resale under Rule 144(b)(1) or any successor
provision (such earliest date, the “Effective Date”), the Company shall, in
accordance with the provisions of this Section 7.4(b) and within three
(3) Trading Days of any request therefor from an Investor accompanied by such
customary and reasonably acceptable documentation referred to above, (A) deliver
to the Transfer Agent irrevocable instructions that the Transfer Agent shall
make a new, unlegended entry for such book entry Shares or Warrant Shares, and
(B) cause its counsel to deliver to the Transfer Agent one or more opinions to
the effect that the removal of such legends in such circumstances may be
effected under the 1933 Act if required by the Transfer Agent to effect the
removal of the legend in accordance with the provisions of this Agreement.
Shares or Warrant Shares subject to legend removal hereunder may be transmitted
by the Transfer Agent to the Investor by crediting the account of the Investor’s
prime broker with the DTC System as directed by such Investor. The Company shall
be responsible for the fees of its Transfer Agent and all DTC fees associated
with such issuance.

(c) Each Investor, severally and not jointly with the other Investors, agrees
with the Company (i) that such Investor will sell any Securities only pursuant
to either the registration requirements of the 1933 Act, including any
applicable prospectus delivery requirements, or an exemption therefrom,
(ii) that if Shares or Warrant Shares are sold pursuant to a registration
statement, they will be sold in compliance with the plan of distribution set
forth therein and (iii) that if, after the effective date of the registration
statement covering the resale of the Shares and the Warrant Shares, such
registration statement ceases to be effective and the Company has provided
notice to such Investor to that effect, such Investor will sell Shares and
Warrant Shares only in compliance with an exemption from the registration
requirements of the 1933 Act.

7.5. Subsequent Equity Sales.

(a) From the date hereof until forty-five (45) days after the Closing Date,
without the consent of the Required Investors, the Company shall not (A) issue
shares of Common Stock or Common Stock Equivalents, (B) effect a reverse stock
split, recapitalization, share consolidation, reclassification or similar
transaction affecting the outstanding Common Stock or (C) file with the SEC a
registration statement under the 1933 Act relating to any shares of Common Stock
or Common Stock Equivalents, except pursuant to the terms of the Registration
Rights Agreement and any other agreements to which the Company is currently a
party. Notwithstanding the foregoing, the provisions of this Section 7.5 shall
not apply to (i) the issuance of the Securities hereunder, (ii) the issuance of
Common Stock or Common Stock

 

21



--------------------------------------------------------------------------------

Equivalents upon the conversion or exercise of any securities of the Company
outstanding on the date hereof or outstanding pursuant to clause (iii) or (v)
below, (iii) the issuance of any Common Stock or Common Stock Equivalents
pursuant to any Company stock-based compensation plans or in accordance with
Nasdaq Stock Market Rule 5635(c)(4), (iv) the filing of a registration statement
on Form S-8 under the 1933 Act to register the offer and sale of securities on
an equity incentive plan or employee stock purchase plan or (v) the issuance of
any Common Stock or Common Stock Equivalents in connection with a transaction
with an unaffiliated third party that includes a bona fide commercial
relationship with the Company (including any joint venture, marketing or
distribution arrangement, strategic alliance, collaboration agreement or
corporate partnering, intellectual property license agreement or acquisition
agreement or other strategic transaction or debt financing transaction with the
Company); provided, however, that the aggregate number of shares of Common Stock
issued pursuant to clause (v) during the restricted period shall not exceed 10%
of the total number of shares of Common Stock issued and outstanding immediately
following the Closing.

(b) The Company shall not, and shall use its commercially reasonable efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the 1933 Act) that will be integrated with the offer or sale of the
Placement Securities in a manner that would require the registration under the
1933 Act of the sale of the Placement Securities to the Investors, or that will
be integrated with the offer or sale of the Placement Securities for purposes of
the rules and regulations of any trading market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.

7.6. Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Investor) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Placement Agent.

7.7. Short Sales and Confidentiality After the Date Hereof. Each Investor
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. Each Investor covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company, such Investor will maintain the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction), other than to such Person’s outside attorney, accountant,
auditor or investment advisor only to the extent necessary to permit evaluation
of the investment, and the performance of the necessary or required tax,
accounting, financial, legal, or administrative tasks and services and other
than as may be required by law. Each Investor understands and acknowledges that
the SEC currently takes the position that coverage of Short Sales of shares of
the Common Stock “against the box” prior to effectiveness of a resale
registration statement with securities included in such registration statement
would be a violation of Section 5 of the 1933 Act, as set forth in Item 239.10
of the Securities Act Rules Compliance and Disclosure Interpretations compiled
by the Office of Chief Counsel, Division of Corporation Finance.

 

22



--------------------------------------------------------------------------------

8. Survival and Indemnification.

8.1. Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement for the applicable statute of limitations.

8.2. Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates, and their respective directors, officers, trustees,
members, managers, employees, investment advisers and agents, from and against
any and all losses, claims, damages, liabilities and expenses (including without
limitation reasonable and documented attorney fees and disbursements and other
documented out-of-pocket expenses reasonably incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, and will reimburse any
such Person for all such amounts as they are incurred by such Person solely to
the extent such amounts have been finally judicially determined not to have
resulted from such Person’s fraud or willful misconduct.

8.3. Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless
(a) the indemnifying party has agreed in writing to pay such fees or expenses,
(b) the indemnifying party shall have failed to assume the defense of such claim
and employ counsel reasonably satisfactory to such person or (c) in the
reasonable judgment of any such person, based upon written advice of its
counsel, a conflict of interest exists between such person and the indemnifying
party with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give written
notice as provided herein shall not relieve the indemnifying party of its
obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, which consent shall not be unreasonably withheld,
conditioned or delayed, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation. No indemnified party will,
except with the consent of the indemnifying party, which consent shall not be
unreasonably withheld, conditioned or delayed, consent to entry of any judgment
or enter into any settlement.

 

23



--------------------------------------------------------------------------------

9. Miscellaneous.

9.1. Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or each of the
Investors, as applicable, provided, however, that an Investor may assign its
rights and delegate its duties hereunder in whole or in part to an Affiliate or
to a third party acquiring some or all of its Securities in a transaction
complying with applicable securities laws without the prior written consent of
the Company or the other Investors, provided such assignee agrees in writing to
be bound by the provisions hereof that apply to Investors. The provisions of
this Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Without limiting the generality
of the foregoing, in the event that the Company is a party to a merger,
consolidation, share exchange or similar business combination transaction in
which the Common Stock is converted into the equity securities of another
Person, from and after the effective time of such transaction, such Person
shall, by virtue of such transaction, be deemed to have assumed the obligations
of the Company hereunder, the term “Company” shall be deemed to refer to such
Person and the term “Securities” shall be deemed to refer to the securities
received by the Investors in connection with such transaction. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective permitted successors and assigns any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

9.2. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signatures complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

9.3. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.4. Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by facsimile or e-mail,
then such notice shall be deemed given upon receipt of confirmation of complete
facsimile transmittal or confirmation of receipt of an e-mail transmission,
(iii) if given by mail, then such notice shall be deemed given upon the earlier
of (A) receipt of such notice by the recipient or (B) three days after such
notice is deposited in first class mail, postage prepaid, and (iv) if given by
an internationally recognized overnight air courier, then such notice shall be
deemed given one Business Day after delivery to such carrier. All notices shall
be addressed to the party to be notified at the address as follows, or at such
other address as such party may designate by ten days’ advance written notice to
the other party:

If to the Company:

Solid Biosciences Inc.

141 Portland Street, Fifth Floor

Cambridge, MA 02139

Attention: Lynette Herscha, Chief Legal Officer

Email: lynette@solidbio.com

 

24



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attention: Lia Der Marderosian

Fax: (617) 526-5000

Email: Lia.DerMarderosian@wilmerhale.com

If to the Investors:

Only to the addresses set forth on the signature pages hereto.

9.5. Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith regardless of whether the transactions contemplated hereby
are consummated; it being understood that each of the Company and each Investor
has relied on the advice of its own respective counsel.

9.6. Amendments and Waivers. Prior to Closing, no amendment or waiver of any
provision of this Agreement will be effective with respect to any party unless
made in writing and signed by a duly authorized representative of such party.
Following the Closing, any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Investors. Notwithstanding the
foregoing, this Agreement may not be amended and the observance of any term of
this Agreement may not be waived with respect to any Investor without the
written consent of such Investor unless such amendment or waiver applies to all
Investors in the same fashion. Any amendment or waiver effected in accordance
with this paragraph shall be binding upon (i) prior to Closing, each Investor
that signed such amendment or waiver and (ii) following the Closing, each holder
of any Securities purchased under this Agreement at the time outstanding, and in
each case, each future holder of all such Securities and the Company.

9.7. Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Investors
without the prior consent of the Company, except as such release or announcement
may be required by law or the applicable rules or regulations of any securities
exchange or securities market, in which case the Investors shall allow the
Company reasonable time to comment on such release or announcement in advance of
such issuance. Notwithstanding the foregoing, each Investor may identify the
Company and the value of such Investor’s security holdings in the Company in
accordance with applicable investment reporting and disclosure regulations or
internal policies without prior notice to or consent from the Company
(including, for the avoidance of doubt,

 

25



--------------------------------------------------------------------------------

filings pursuant to Sections 13 and 16 of the 1934 Act). The Company shall not
include the name of any Investor or any Affiliate or investment adviser of such
Investor in any press release or public announcement (which, for the avoidance
of doubt, shall not include any SEC Filing to the extent such disclosure is
required by SEC rules and regulations) without the prior written consent of such
Investor. By 8:30 a.m. (New York City time) on the Business Day immediately
following the date this Agreement is executed, the Company shall issue a press
release disclosing all material terms of the transactions contemplated by this
Agreement (the “Press Release”). In addition, the Company will make such other
filings and notices in the manner and time required by the SEC or Nasdaq.

9.8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

9.9. Benefit of Agreement. The Placement Agent is an intended third-party
beneficiary of the representations and warranties of the Company and of each
Investor set forth in Section 4 and Section 5, respectively, of this Agreement.

9.10. Entire Agreement. This Agreement, including the signature pages, Exhibits,
the other Transaction Documents and the Confidentiality Agreement between the
Company and each Investor constitute the entire agreement among the parties
hereof with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter hereof and thereof.

9.11. Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

9.12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.

9.13. Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Placement
Securities pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to

 

26



--------------------------------------------------------------------------------

constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Investor
acknowledges that no other Investor has acted as agent for such Investor in
connection with making its investment hereunder and that no Investor will be
acting as agent of such Investor in connection with monitoring its investment in
the Securities or enforcing its rights under the Transaction Documents. Each
Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.
The Company acknowledges that each of the Investors has been provided with the
same Transaction Documents for the purpose of closing a transaction with
multiple Investors and not because it was required or requested to do so by any
Investor. It is expressly understood and agreed that each provision contained in
this Agreement is between the Company and an Investor, solely, and not between
the Company and the Investors collectively and not between and among the
Investors.

9.14. Exculpation of the Placement Agent. Each party hereto agrees for the
express benefit of the Placements Agent and its affiliates and representatives
that:

(i) none of the Placement Agent, its affiliates or any of its representatives
(1) has any duties or obligations other than those specifically set forth herein
or in the engagement letter, dated as July 17, 2019 (the “Engagement Letter”),
between the Company and the Placement Agent; (2) shall be liable for any
improper payment made in accordance with the information provided by the
Company; (3) makes any representation or warranty, or has any responsibilities
as to the validity, accuracy, value or genuineness of any information,
certificates or documentation delivered by or on behalf of the Company pursuant
to this Agreement or the Transaction Documents or in connection with any of the
transactions contemplated hereby and thereby; or (4) shall be liable (x) for any
action taken, suffered or omitted by any of them in good faith and reasonably
believed to be authorized or within the discretion or rights or powers conferred
upon it by this Agreement or any Transaction Document or (y) for anything which
any of them may do or refrain from doing in connection with this Agreement or
any Transaction Document, except in each case for such party’s own gross
negligence, willful misconduct or bad faith.

(ii) The Placement Agent, its affiliates and its representatives shall be
entitled to (1) rely on, and shall be protected in acting upon, any certificate,
instrument, notice, letter or any other document or security delivered to any of
them by or on behalf of the Company, and (2) be indemnified by the Company for
acting as the Placement Agent hereunder pursuant to the indemnification
provisions set forth in the Engagement Letter.

[remainder of page intentionally left blank]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:     SOLID BIOSCIENCES INC.       By:   /s/ Ilan Ganot         Name:
Ilan Ganot         Title: Chief Executive Officer

 

INVESTOR:     DTMG Bermuda Limited       By:   /s/ Gilad Hayeem         Name:
Gilad Hayeem         Title: Director

 

INVESTOR:

          By:   /s/ Martin Freed        

Name: Martin Freed

 

INVESTOR:

          By:   /s/ Matthew B. Arnold        

Name: Matthew B. Arnold

 

INVESTOR:

          By:   /s/ Sukumar Nagendran        

Name: Sukumar Nagendran

 

INVESTOR:     Blackwell Partners LLC – Series A       By:   /s/ Abayomi A.
Adigun        

Name: Abayomi A. Adigun

       

Title: Authorized Agent

      By:   /s/ Jannine M. Lall        

Name: Jannine M. Lall

       

Title: Authorized Agent



--------------------------------------------------------------------------------

INVESTOR:     RA Capital Healthcare Fund, L.P.       By:   RA Capital
Management, LLC       Its:   General Partner       By:   /s/ Rajeev Shah        
Name: Rajeev Shah         Title: Authorized Signatory

 

INVESTOR:     MVA Investors, LLC       By:   /s/ Aaron Davis        

Name: Aaron Davis

       

Title: Chief Executive Officer

 

INVESTOR:     Boxer Capital, LLC       By:   /s/ Aaron Davis        

Name: Aaron Davis

       

Title: Chief Executive Officer

 

INVESTOR:     Invus Public Equities, L.P.       By:  

/s/ Philip Bafundo

       

Name: Philip Bafundo

       

Title: CFO of the General Partner

 

INVESTOR:           By:  

/s/ Carl Morris

       

Name: Carl Morris

 

INVESTOR:           By:  

/s/ Ilan Ganot

       

Name: Ilan Ganot

 

29



--------------------------------------------------------------------------------

INVESTOR:

    EcoR1 Capital Fund, LP     By:  

/s/ Oleg Nodelman

      Name: Oleg Nodelman       Title: Manager, EcoR1 Capital LLC, as GP

INVESTOR:

    EcoR1 Capital Fund Qualified, LP     By:  

/s/ Oleg Nodelman

      Name: Oleg Nodelman       Title: Manager, EcoR1 Capital LLC, as GP

INVESTOR:

    BCLS SB Investco, LP     By:  

/s/ Jeffrey Schwartz

      Name: Jeffrey Schwartz       Title: Managing Director

INVESTOR:

    Perceptive Life Sciences Master Fund, Ltd.     By:  

/s/ Alexander Rakitin

      Name: Alexander Rakitin       Title: Chief Compliance Officer

 

30



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Investors

 

Investor Name

   Number of
Shares to be
Purchased      Number of Warrant
Shares Underlying
Pre-Funded
Warrant Purchased      Aggregate Purchase Price
of Placement Securities  

EcoR1 Capital Fund Qualified, LP

     1,567,604        —        $ 7,289,358.60  

EcoR1 Capital Fund, LP

     314,116        —        $ 1,460,639.40  

DTMG Bermuda Limited

     903,226        —        $ 4,200,000.90  

Invus Public Equities, L.P.

     430,108        —        $ 2,000,002.20  

Perceptive Life Sciences Master Fund, Ltd.

     2,822,581        —        $ 13,125,001.65  

BCLS SB Investco, LP

     1,881,720        —        $ 8,749,998.00  

RA Capital Healthcare Fund, L.P.

     1,593,629        —        $ 7,410,374.85  

Blackwell Partners LLC

     288,091        —        $ 1,339,623.15  

Matthew B. Arnold

     677,419        —        $ 3,149,998.35  

Martin I. Freed

     53,763        —        $ 249,997.95  

Sukumar Nagendran

     32,258        —        $ 149,999.70  

Ilan Ganot

     21,505        —        $ 99,998.25  

Carl Morris

     21,505        —        $ 99,998.25  

MVA Investors, LLC

     —          137,370      $ 637,396.80  

Boxer Capital, LLC

     —          2,158,329      $ 10,014,646.56     

 

 

    

 

 

    

 

 

 

TOTAL

     10,607,525        2,295,699      $ 59,977,034.61     

 

 

    

 

 

    

 

 

 